Name: 1999/865/EC: Council Decision of 29 November 1999 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Government of the Republic of Kazakhstan establishing a double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Republic of Kazakhstan to the European Community
 Type: Decision
 Subject Matter: trade policy;  iron, steel and other metal industries;  international trade;  Asia and Oceania;  European construction
 Date Published: 1999-12-31

 Avis juridique important|31999D08651999/865/EC: Council Decision of 29 November 1999 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Government of the Republic of Kazakhstan establishing a double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Republic of Kazakhstan to the European Community Official Journal L 342 , 31/12/1999 P. 0037 - 0037COUNCIL DECISIONof 29 November 1999concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Government of the Republic of Kazakhstan establishing a double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Republic of Kazakhstan to the European Community(1999/865/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 together with Article 300(2), first sentence thereof,Having regard to the proposal from the Commission,Whereas:(1) The Partnership and Cooperation Agreement between the European Communities and their Member States and the Republic of Kazakhstan(1) was signed on 23 January 1995 and entered into force on 1 July 1999;(2) The Commission has finalised negotiations for an Agreement in the form of an Exchange of Letters between the European Community and the Government of the Republic of Kazakhstan establishing a double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Republic of Kazakhstan to the European Community,HAS DECIDED AS FOLLOWS:Article 11. The Agreement in the form of an Exchange of Letters between the European Community and the Government of the Republic of Kazakhstan establishing a double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Republic of Kazakhstan to the European Community is hereby approved on behalf of the Community.2. The text of the Agreement is annexed to this Decision.Article 2The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in order to bind the Community.Article 3This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 29 November 1999.For the CouncilThe PresidentS. NIINISTÃ (1) OJ L 196, 28.7.1999, p. 3.